Case 1:20-cv-01094-JMS-TAB Document 1 Filed 04/09/20 Page 1 of 18 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION



INDIANA CIVIL LIBERTIES UNION                     )
FOUNDATION, INC., and the INDIANA                 )
CIVIL LIBERTIES UNION, INC., d/b/a                )
the American Civil Liberties Union of             )
Indiana;                                          )
JANE HENEGAR, KATHRYN BLAIR,                      )
NEIL HUDELSON, on their own                       )
behalf and on behalf of a class                   )
and subclass of those similarly situated,         )
                                                  )
                      Plaintiffs,                 )
                                                  )
                      v.                          )     No. 1:20-cv-1094
                                                  )
SUPERINTENDENT, INDIANA STATE                     )
POLICE, in his official capacity;                 )
MAYOR OF INDIANAPOLIS, in his                     )
official capacity; MARION COUNTY                  )
PROSECUTOR, in his individual capacity,           )
                                                  )
                      Defendants.                 )

     Class Action Complaint for Declaratory and Injunctive Relief / Challenge to
                         Constitutionality of State Statute

I.     Introduction

1.     House Enrolled Act No. 1022, effective July 1, 2020, expands upon an existing

statutory prohibition criminalizing “panhandling” and targets particular First

Amendment expression in a flagrantly broad, vague, and unconstitutional manner and

has the effect of prohibiting most forms of financial solicitation by individuals and groups


                                            [1]
Case 1:20-cv-01094-JMS-TAB Document 1 Filed 04/09/20 Page 2 of 18 PageID #: 2




on the sidewalks in the downtown areas of Indiana’s cities. Three of these persons, the

Executive Director, Director of Advocacy and Public Policy, and Director of Philanthropy

of the American Civil Liberties Union of Indiana will now, ironically, be banned from

soliciting contributions and organization memberships from persons during the

celebration of Constitution Day. The statutory prohibition, both currently and effective

July 1, 2020, violates the First Amendment. It is also unconstitutionally vague in violation

of due process. The constitutional rights of the organization, its three employees, and a

class and subclass of those similarly situated are being violated. Appropriate injunctive

and declaratory relief must issue.

Jurisdiction, venue, and cause of action

2.     This Court has jurisdiction of this action pursuant to 28 U.S.C. §§ 1331 and 1343.

3.     Venue is proper in this district pursuant to 28 U.S.C. § 1291.

4.     Declaratory relief is authorized pursuant 28 U.S.C. §§ 2201, 2202 and Federal Rule

of Civil Procedure 57.

5.     This action is brought pursuant to 42 U.S.C. § 1983 to redress the deprivation,

under color of state law, of rights secured by the Constitution of the United States.

Parties

6.     The Indiana Civil Liberties Union Foundation, Inc. and Indiana Civil Liberties

Union, Inc., are two Indiana nonprofit corporations, housed in Indianapolis, that are

together popularly known as the American Civil Liberties Union of Indiana or the ACLU


                                            [2]
Case 1:20-cv-01094-JMS-TAB Document 1 Filed 04/09/20 Page 3 of 18 PageID #: 3




of Indiana.

7.     Jane Henegar is an adult resident of the State of Indiana.

8.     Kathryn Blair is an adult resident of the State of Indiana.

9.     Neil Hudelson is an adult resident of the State of Indiana.

10.    The Superintendent of the Indiana State Police is the duly appointed head of the

law enforcement body that, among other things, polices property owned and controlled

by the State of Indiana and has law enforcement and arrest authority on all properties in

Indiana. He is sued in his official capacity.

11.    The Mayor of Indianapolis is the duly elected head of Indiana’s largest city and

controls the Indianapolis Police Department, the law enforcement body that polices the

City of Indianapolis, including its downtown area. He is sued in his official capacity.

12.    The Marion County Prosecutor is the duly elected prosecutor for Marion County,

Indiana, the Indiana county within which Indianapolis is located. He is sued in his official

capacity.

Class action allegations

13.    The individual plaintiffs bring this action on their own behalf and on behalf of

both a class and subclass of those similarly situated pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(2).

       The class

14.    The proposed class is defined as all persons who engage in panhandling, as


                                                [3]
Case 1:20-cv-01094-JMS-TAB Document 1 Filed 04/09/20 Page 4 of 18 PageID #: 4




defined by Indiana Code § 35-45-17-1, in the State of Indiana. This class brings its claims

against the Superintendent of the Indiana State Police.

15.    As defined, the class meets all the requirements of Federal Rule of Civil Procedure

23(a). Specifically:

       a.      The class is so numerous that joinder of all members is impracticable.
       A March 2018 report by Indiana University’s Public Policy Institute, based on
       surveys in 2017, surveyed panhandlers in downtown Indianapolis and noted that
       there were 73 panhandlers approached by the surveyors. INDIANA UNIVERSITY
       PUBLIC POLICY INSTITUTE, State of Panhandling in Downtown Indianapolis – 2017
       Report, March 2018, at 5, https://static1.squarespace.com/static/5ad505796d455fa
       43a30309/t/5b22c686758d4667b8262808/1530647824087/State+of+Panhandling+Re
       port (last visited Apr. 4, 2020). There are panhandlers in other cities in Indiana. See,
       e.g., WSBT-22, UPDATE: South Bend City Council unanimously supports proposal to
       reduce panhandling, June 12, 2017, https://wsbt.com/news/local/south-bend-city-
       council-to-discuss-panhandling-proposal (last visited Apr. 4, 2020); John Martin,
       COURIER & PRESS, Homelessness count flat in Evansville and Vanderburgh; advocates say
       don’t give to panhandlers, June 22, 2018, https://www.courierpress.com/story/news/
       2018/06/22/homeless-advocates-dont-give-panhandlers/726788002/ (last visited
       Apr. 4, 2020); Laura Lane, HERALD-TIMES ONLINE, Some of the homeless and
       panhandlers in downtown Bloomington share their stories, June 4, 2017, https://www.
       hoosiertimes.com/herald_times_online/news/local/some-of-the-homeless-and-
       panhandlers-in-downtown-bloomington-share/article_067b656b-9f71-58f5-9ffb-
       ae2fbe9ee490.html (last visited Apr. 4, 2020).

       b.    There are questions of law or fact common to the class: whether Indiana
       Code § 35-45-17-2 (amended eff. July 1, 2020) is unconstitutional.

       c.      The claims of the representative parties are typical of those of the class.

       d.     The representative parties will fairly and adequately protect the interests of
       the class.

16.    The further requirements of Rule 23(b)(2) are met in this cause as at all times

defendant Superintendent will act, or refuse to act, on grounds generally applicable to


                                              [4]
Case 1:20-cv-01094-JMS-TAB Document 1 Filed 04/09/20 Page 5 of 18 PageID #: 5




the class.

17.    Undersigned counsel are appropriate persons to be appointed as counsel for the

class pursuant to Federal Rule of Civil Procedure 23(g) and should be appointed.

       The subclass

18.    The proposed subclass is defined as all persons who engage in panhandling, as

defined by Indiana Code § 35-45-17-1, in the City of Indianapolis. In addition to being

brought against the Superintendent of the Indiana State Police, the subclass brings its

claims against the Mayor of Indianapolis and the Marion County Prosecutor.

19.    As defined, the subclass meets all the requirements of Federal Rule of Civil

Procedure 23(a). Specifically:

       a.    The class is so numerous that joinder of all members is impracticable.
       As noted above, one study found more than 70 panhandlers in downtown
       Indianapolis. State of Panhandling in Downtown Indianapolis at 5, supra.

       b.    There are questions or law or fact common to the class: whether Indiana
       Code § 35-45-17-2 (amended eff. July 1, 2020) is unconstitutional.

       c.     The claims of the representative parties are typical of those of the class.

       d.     The representative parties will fairly and adequately protect the interests of
       the class.

20.    The further requirements of Rule 23(b)(2) are met in this cause as at all times

defendants will act, or refuse to act, on grounds generally applicable to the class.

Legal background

21.    Indiana law, Indiana Code § 35-45-17-1, currently defines panhandling as follows:


                                             [5]
Case 1:20-cv-01094-JMS-TAB Document 1 Filed 04/09/20 Page 6 of 18 PageID #: 6




      (a)    As used in this chapter, “panhandling” means to solicit an individual:
             (1) on a street or in another public place; and
             (2) by requesting an immediate donation of money or something else of
             value.

      (b) The term includes soliciting an individual:
             (1) by making an oral request;
             (2) in exchange for:
                     (A) performing music;
                     (B) singing; or
                     (C) engaging in another type of performance; or
             (3) by offering the individual an item of little or no monetary value in
             exchange for money or another gratuity under circumstances that would
             cause a reasonable individual to understand that the transaction is only a
             donation.

      (c) The term does not include an act of passively standing, sitting, performing
      music, singing, or engaging in another type of performance:
             (1) while displaying a sign or other indication that a donation is being s
             ought; and
             (2) without making an oral request other than in response to an inquiry by
             another person.

22.   At the current time, Indiana’s law criminalizing certain types of panhandling,

Indiana Code § 35-45-17-2 (amended eff. July 1, 2020), provides that:

      A person who knowingly or intentionally does any of the following commits
      panhandling, a Class C misdemeanor:
            (1) Panhandling after sunset and before sunrise.
            (2) Panhandling when the individual being solicited is:
                   (A) at a bus stop;
                   (B) in a:
                           (i) vehicle; or
                           (ii) facility;
                   used for public transportation;
                   (C) in a motor vehicle that is parked or stopped on a public street or
                   alley, unless the person soliciting the individual has the approval to
                   do so by a unit of local government that has jurisdiction over the
                   public street or alley;
                                           [6]
Case 1:20-cv-01094-JMS-TAB Document 1 Filed 04/09/20 Page 7 of 18 PageID #: 7




                      (D) in the sidewalk dining area of a restaurant; or
                      (E) within twenty (20) feet of:
                              (i) an automated teller machine; or
                              (ii) the entrance to a bank.
              (3) Panhandling while touching the individual being solicited without the
              solicited individual's consent.
              (4) Panhandling while the individual being solicited is standing in line and
              waiting to be admitted to a commercial establishment.
              (5) Panhandling while blocking:
                      (A) the path of the individual being solicited; or
                      (B) the entrance to a building or motor vehicle.
              (6) Panhandling while using profane or abusive language:
                      (A) during a solicitation; or
                      (B) after the individual being solicited has declined to donate money
                      or something else of value.
              (7) Panhandling while making a statement, a gesture, or another
              communication to the individual being solicited that would cause a
              reasonable individual to:
                      (A) fear for the individual's safety; or
                      (B) feel compelled to donate.
              (8) Panhandling with at least one (1) other individual.
              (9) Panhandling and then following or accompanying the solicited
              individual without the solicited individual's consent after the solicited
              individual has declined to donate money or something else of value.

23.    House Enrolled Act 1022, entitled “AN ACT to amend the Indiana Code

concerning criminal law and procedure” creates a number of new statutory sections

concerning “panhandling.”

24.    Section 1 of the Enrolled Act creates Indiana Code § 35-31.5-2-132.7 (eff. July 1,

2020), which defines the term “financial transaction” in the Enrolled Act as having “the

meaning set forth in Indiana Code 35-45-27-0.5,” a new statutory section created by

Section 3 of the Act, also effective July 1, 2020, which states:

       As used in this chapter, "financial transaction" means any exchange of currency
                                              [7]
Case 1:20-cv-01094-JMS-TAB Document 1 Filed 04/09/20 Page 8 of 18 PageID #: 8




       by cash, note, or credit card or through a wireless portal that is received by:

                 (1) a business;
                 (2) a parking meter or parking pay station on a street or another public
                 place;
                 (3) a public parking garage or parking lot pay station;
                 (4) a facility or pay station operated by a public transportation authority;
                 or
                 (5) a restaurant or the service area of an outdoor seating establishment.

25.    Section 2 of the Enrolled Act creates Indiana Code § 35-31.4-2-257.5, which states

that the term “public monument,” as used in the Enrolled Act, “has the meaning set forth

in IC 35-45-17-1.5.” This latter statute, created by Section 4 of the Enrolled Act, provides

that “‘public monument’ means a building, structure, or site that is of historical

importance or interest that is preserved as public property.” Ind. Code § 35-45-17-1.5 (eff.

July 1, 2020).

26.     Section 5 of the Enrolled Act amends prior Indiana law so that it will, effective

July 1, 2020, provide as follows (new substantive provisions of the statute, as amended

by the Enrolled Act, are in italics):

       A person who knowingly or intentionally does any of the following commits
       panhandling, a Class C misdemeanor:
       (1) Panhandling when the individual being solicited is:
              (A) at a bus stop;
              (B) in a:
                      (i) vehicle; or
                      (ii) facility;
              used for public transportation;
              (C) in a motor vehicle that is parked or stopped on a public street or alley,
              unless the person soliciting the individual has the approval to do so by a
              unit of local government that has jurisdiction over the public street or
              alley;
                                               [8]
Case 1:20-cv-01094-JMS-TAB Document 1 Filed 04/09/20 Page 9 of 18 PageID #: 9




               (D) in the sidewalk dining area of a restaurant; or
               (E) within fifty (50) feet of:
                       (i) an automated teller machine; or
                       (ii) the entrance or exit to a bank, business, or restaurant;
                       or
                       (iii) the location where a financial transaction occurs; or
               (F) within fifty (50) feet of a public monument.
       (2) Panhandling while touching the individual being solicited without the
       solicited individual's consent.
        (3) Panhandling while the individual being solicited is standing in line and
       waiting to be admitted to a commercial establishment.
       (4) Panhandling while blocking:
               (A) the path of the individual being solicited; or
               (B) the entrance to a building or motor vehicle.
       (5) Panhandling while using profane or abusive language:
               (A) during a solicitation; or
               (B) after the individual being solicited has declined to donate money or
               something else of value.
       (6) Panhandling while making a statement, a gesture, or another communication
       to the individual being solicited that would cause a reasonable individual to:
               (A) fear for the individual's safety; or
               (B) feel compelled to donate.
       (7) Panhandling with at least one (1) other individual.
       (8) Panhandling and then following or accompanying the solicited individual
       without the solicited individual's consent after the solicited individual has
       declined to donate money or something else of value.

Ind. Code § 35-45-17-2 (amended portions effective July 1, 2020).

27.    A Class C misdemeanor is punishable by imprisonment for up to 60 days and a

fine of up to $500. Ind. Code § 35-50-3-4.

28.    Officers of the Indiana State Police have “in any part of Indiana, the same powers

concerning criminal matters and the enforcement of related laws as sheriffs, constable,

and police officers have in their respective jurisdiction.” Ind. Code § 10-11-2-21(c)(1).

They therefore have the ability “to arrest, without warrant, a person who is committing
                                             [9]
Case 1:20-cv-01094-JMS-TAB Document 1 Filed 04/09/20 Page 10 of 18 PageID #: 10




 or attempting to commit in their presence or view a violation of the laws of the state.”

 Ind. Code § 10-11-2-21(f).

 Factual allegations

 29.    The ACLU of Indiana is the popular name of two Indianapolis-based non-profit

 corporations: the Indiana Civil Liberties Union Foundation, Inc. and the Indiana Civil

 Liberties Union, Inc.

 30.    The ACLU of Indiana is the Indiana affiliate of the national civil rights

 organization, the American Civil Liberties Union, and it is one of the preeminent civil

 rights organization in the State of Indiana.

 31.    The ACLU of Indiana and its more than 14,000 members are dedicated to

 advocating for the constitutional rights of Hoosiers and to advance that goal the ACLU

 of Indiana and its employees engage in, among other things, community education,

 legislative and administrative advocacy, and litigation.

 32.    Jane Henegar is the Executive Director the ACLU of Indiana and has been since

 2012. She leads and directs the efforts of the organization.

 33.    Kathryn Blair is the Director of Advocacy and Public Policy of the ACLU. She leads

 the organization’s coalition and legislative work.

 34.    Neil Hudelson is the ACLU’s Director of Philanthropy. He leads the organization’s

 fundraising efforts.

 35.    For at least the last nine years, employees of the ACLU, including the plaintiffs,


                                                [10]
Case 1:20-cv-01094-JMS-TAB Document 1 Filed 04/09/20 Page 11 of 18 PageID #: 11




 have participated in the celebration of Constitution Day, on September 17 (or the nearest

 weekday to that date), which is the day that the delegates to the original Constitutional

 Convention signed the document in 1787.

 36.    The holiday was formally recognized by Congress in 2004, which requires that all

 publicly funded educational institutions and federal agencies provide programming

 concerning the Constitution on Constitution Day. LIBRARY OF CONGRESS, Constitution Day

 and Citizenship Day, https://www.loc.gov/law/help/commemorativeobservations/constitu

 tion-day.php (last visited Apr. 2, 2020).

 37.    The ACLU of Indiana observes Constitution Day in various ways. Beginning in

 2016 and continuing every year since then, part of the observance includes having staff

 and volunteers go to Monument Circle in Indianapolis and, among other things, hand

 out pocket copies of the Constitution. This occurs from late morning until early afternoon.

 38.    Although the plaintiffs believe that the Constitution itself is priceless, the small

 pocket copies that they distribute on Constitution Day have little or no monetary value.

 39.    While handing out the copies, the staff and volunteers have in the past solicited

 donations to the ACLU of Indiana, as well as asked persons if they would like to join the

 organization, for which there is a membership fee.

 40.    The staff and volunteers have therefore engaged in behavior that Indiana law

 defines as “panhandling” as they have requested an immediate donation of money or

 something of value, membership in the ACLU of Indiana, through oral requests.


                                             [11]
Case 1:20-cv-01094-JMS-TAB Document 1 Filed 04/09/20 Page 12 of 18 PageID #: 12




 41.    Plaintiffs Henegar, Blair, and Hudelson have engaged in these activities in the past

 and intend to engage in this behavior at the next Constitution Day celebration, September

 17, 2020 and at Constitution Day celebrations in future years on Monument Circle in

 downtown Indianapolis.

 42.    The plaintiffs also plan, at the next and future Constitution Day celebrations, to

 instruct persons on the significance of the Constitution and the importance of

 constitutional rights while soliciting donations and membership in the ACLU of Indiana.

 However, they are unclear as to whether that could be deemed to be soliciting persons

 in a manner that would cause a reasonable person to feel compelled to donate, in

 violation of the current panhandling statute and the statute that will be effective on July

 1, 2020.

 43.    Plaintiffs are aware that during past Constitution Day observances at Monument

 Circle two or more persons from the ACLU of Indiana have stood together while one of

 them spoke to a member of the public while soliciting donations or membership from the

 person. Plaintiffs would like the ability to do this in the future. But these joint

 conversations appear to be prohibited by the proscription against “panhandling with at

 least one other individual” contained in the current panhandling statute and the statute

 that will be effective on July 1, 2020.

 44.    Monument Circle is the location of the Soldiers and Sailors Monument that is

 situated inside a traffic circle formed by the intersection of Market and Meridian Streets


                                            [12]
Case 1:20-cv-01094-JMS-TAB Document 1 Filed 04/09/20 Page 13 of 18 PageID #: 13




 in downtown Indianapolis.

 45.    Monument Circle is the center of downtown Indianapolis and during the late

 morning to early afternoon hours on weekdays has a great deal of pedestrian traffic.

 46.    The Monument is a large structure that was completed in 1901 and was erected to

 honor Indiana residents who fought in the American Revolution, the War of 1812, the

 Mexican-American War, the Civil War, and the Spanish-American War.

 47.    Two sides of the Monument have a series of more than 300 steps leading to the

 almost 300-foot monument.

 48.    The grounds of the Monument, specifically its steps and the areas immediately in

 front of the steps, are frequently the site of rallies, protests, and group activities.

 49.    The Monument and the area inside of the traffic circle is owned by the State of

 Indiana as are the areas north of the Circle that include the Indiana War Memorial,

 Veteran’s Memorial Plaza, American Legion Mall, and University Park.

 50.    The law enforcement agency primarily responsible for enforcing Indiana law in

 these Indiana-owned areas is the Indiana State Capitol Police, a branch of the Indiana

 State Police.

 51.    The area on the outside of the traffic circle, which features a broad sidewalk, is

 owned by the City of Indianapolis.

 52.    As noted above, the Indiana State Police have authority to enforce Indiana’s laws

 in all areas of Indianapolis. The City of Indianapolis, through the Indianapolis Police


                                               [13]
Case 1:20-cv-01094-JMS-TAB Document 1 Filed 04/09/20 Page 14 of 18 PageID #: 14




 Department, also has authority to enforce all laws in the City of Indianapolis.

 53.   When plaintiffs have solicited contributions and ACLU of Indiana memberships

 in the past during Constitution Day observances, they have done so both inside

 Monument Circle and on the sidewalk outside of Monument Circle. That is, they have

 engaged in this behavior both on City property and State property.

 54.   They wish to engage in the identical behavior in the identical locations during the

 next Constitution Day, September 17, 2020, and on Constitution Days in future years.

 55.   Although the definition is not clear, the plaintiffs assume that the Soldiers and

 Sailors Monument could be deemed to be a “public monument” as defined by the

 Enrolled Act.

 56.   When they have engaged in their actions during past Constitution Day

 observances the plaintiffs have always been within fifty feet of the Soldiers and Sailors

 Monument property or on the property itself.

 57.   Moreover, they have always been within 50 feet of places that engage in “financial

 transactions” as that term is defined by the Enrolled Act as the sidewalk on the outside

 of the Circle is bounded by banks, businesses, and restaurants.

 58.   The Enrolled Act therefore absolutely prohibits plaintiffs from engaging in

 solicitation of donations and membership during Constitution Day in the locations that

 they have done so in the past and wish to continue to do so in the future.

 59.   Because of the breadth of the definition in the Enrolled Act of “financial


                                            [14]
Case 1:20-cv-01094-JMS-TAB Document 1 Filed 04/09/20 Page 15 of 18 PageID #: 15




 transaction,” the expansion of the places near where panhandling is prohibited, and the

 increase of the distance restriction in the Act to 50 feet, there are no or virtually no

 sidewalks in downtown Indianapolis where plaintiffs can engage in their expressive

 activities to commemorate Constitution Day.

 60.    As noted, the State of Indiana also controls American Legion Mall and University

 Park, which are separate parks north of Monument Circle.

 61.    University Park is one square city block and the American Legion Mall is at least

 two square city blocks.

 62.    There are perhaps areas within those two urban parks that are more than 50 feet

 from an automated teller machine, the entrance or exit to a bank, business or restaurant,

 or the location where a financial transaction occurs, as that term is defined by the Enrolled

 Act.

 63.    However, plaintiffs are uncertain if law enforcement would consider those areas

 as a “site that is of historical importance or interest that is preserved as public property,”

 i.e., a “public monument” as defined by the Enrolled Act, as the term “site that is of

 historical importance or interest” is not defined and its meaning is not readily

 ascertainable.

 64.    Plaintiffs do not want to conduct their expressive activities in these parks as there

 are many more persons in and around Monument Circle during weekday daytime hours

 and they wish to celebrate the Constitution and Constitution Day where there are the


                                              [15]
Case 1:20-cv-01094-JMS-TAB Document 1 Filed 04/09/20 Page 16 of 18 PageID #: 16




 most people to talk to and solicit.

 65.    The Enrolled Act effectively bans panhandling in downtown Indianapolis and it

 has been reported as doing precisely this. Jill Sheridan, WFYI, Bill Further Restricts

 Panhandling, March 11, 2020, https://www.wfyi.org/news/articles/bill-further-restricts-

 panhandling (last visited Apr. 3, 2020); Indiana Lawyer, Bill to effectively ban panhandling

 in Indianapolis passes both chambers, March 11, 2020, https://www.theindianalawyer.com/

 articles/bill-to-effectively-ban-panhandling-in-indianapolis-passes-both-chambers (last

 visited Apr. 3, 2020).

 66.    Indianapolis is not the only city in Indiana where persons on the city’s sidewalks

 seek contributions from other persons.

 67.    The Enrolled Act will effectively ban panhandling not just throughout downtown

 Indianapolis, but in the downtown areas of all Indiana’s cities as the Enrolled Act will

 prohibit panhandling within 50 feet of such common urban features as parking meters,

 restaurants, businesses or banks. See, e.g. Niki Kelly, THE JOURNAL GAZETTE (Fort Wayne),

 Panhandling bill passes Indiana House, heads back to Senate, Mar. 3, 2020, https://www.jou

 rnalgazette.net/news/local/20200303/panhandling-bill-passes-indiana-house-heads-

 back-to-senate (last visited Apr. 4, 2020) (noting that the Enrolled Act represented “[a]

 move to expand the state’s panhandling law – virtually covering all downtown urban

 areas”); Allyson McBride, INDIANA DAILY STUDENT, OPINION: Indiana legislators want to

 criminalize panhandling. They shouldn’t., March 2, 2020,https://www.idsnews.com/article/


                                             [16]
Case 1:20-cv-01094-JMS-TAB Document 1 Filed 04/09/20 Page 17 of 18 PageID #: 17




 2020/03/opinion-indiana-legislators-want-to-criminalize-panhandling-they-shouldn’t

 (last visited Apr. 3, 2020) (“Think of how many parking meters are around Bloomington.

 Panhandlers would be completely pushed out of highly trafficked areas such as

 Kirkwood.”).

 68.    The Enrolled Act is causing plaintiffs and the members of the putative class and

 subclass irreparable harm for which there is no adequate remedy at law.

 69.    At all times the defendants have acted and have refused to act under color of state

 law.

 Claims for Relief

 70.    Indiana Code § 35-45-17-2, both currently and as amended by the Enrolled Act,

 violates the First Amendment to the United States Constitution by unconstitutionally

 criminalizing expressive speech and conduct.

 71.    Indiana Code § 35-45-17-2, both currently and as amended by the Enrolled Act,

 contains overbroad and vague terms in violation of both due process and the First

 Amendment and is unconstitutional.

 Request for relief

        WHEREFORE, plaintiffs request that this Court:

        1.    Accept jurisdiction of this case and set it for hearing at the earliest
        opportunity.

        2.    Certify this case as a class action, with the individual plaintiffs as class
        representatives, and undersigned counsel as class counsel, with the class and
        subclass as defined above.
                                            [17]
Case 1:20-cv-01094-JMS-TAB Document 1 Filed 04/09/20 Page 18 of 18 PageID #: 18




       3.    Declare that Indiana Code § 35-45-17-2 (amended July 1, 2020) is
       unconstitutional for the reasons noted above.

       4.    Enter a preliminary injunction, later to be made permanent, enjoining
       Indiana Code § 35-45-17-2 (amended July 1, 2020) in its entirety.

       5.    Award plaintiffs their costs and reasonable attorneys’ fees.

       6.    Award all other proper relief.



                                                      Kenneth J. Falk
                                                      Gavin M. Rose
                                                      Stevie J. Pactor
                                                      ACLU of Indiana
                                                      1031 E. Washington St.
                                                      Indianapolis, IN 46202
                                                      317/635-4059
                                                      fax: 317/635-4105
                                                      kfalk@aclu-in.org
                                                      grose@aclu-in.org
                                                      spactor@aclu-in.org

                                                      Attorneys for the Plaintiffs and
                                                      the Putative Class




                                          [18]
